 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Typographical-Union No. 6, InternationalTypographical Union,AFL-CIOandDaily RacingForm,a subsidiary of Triangle Publications, Inc.Case 22-CB-2345October 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn June 27,1973,Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board-has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, New York TypographicalUnion No. 6, International Typographical Union,AFL-CIO, Newark, New Jersey, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order.1 In agreeingwith the results herein, Member Fanning does so becauseRespondent disciplined its member, a supervisor, for performing regularsupervisory functions during the picketing. See his dissenting opinions inInternational Brotherhood of Electrical Workers, Local 134 (Illinois Bell Tele-phone Company),192 NLRB 85, reversed and remanded 487 F 2d 1143 (C A.D.C., 1973), andLocal Union No. 2150, International Brotherhood of ElectricalWorkers, AFL-CIO (Wisconsin Electric Power Company),192 NLRB 77,enfd. 486 F 2d 602 (C.A. 7, 1973).DECISIONSTATEMENT OF THE CASEJoHN M. DYER, Administrative Law Judge: On February22, 1973,1 The Daily Racing Form, a subsidiary of TrianglePublishing, Inc., herein called the Company or Charging-Party, filed a charge alleging that New York TypographicaliAll dates herein refer to 1973, unless specifically stated otherwise.Union No.,6, International'Typographical Union, AFL-CIO, herein calledthe Union,Local 6 or Respondent, hadviolated Section 8(b)(1)(B)of the Act by actions which ittook against the Company's production manager,John J.Flood.The Acting Director of, Region 22 issued a complaint onApril 13which in addition to the requisite jurisdictional andcommerce allegations alleged that John J.Flood is a statu-tory supervisor and the production manager of the ChargingParty at its New Jersey plant and a member of Local 6. Thecomplaint alleges that Bertran A.Powers, Local 6's presi-dent,filed a charge,against Flood on December 20, 1972,citing him to appear before an intraunion trial committeebecause he had continued to work at the Company despiteLocal 6's picketing of the Company's plant since December7, 1972.Following a proceeding before such trial committeeRespondent expelled Flood from union membership andlevied a fine of $5,000 on him. It is alleged that such actionby Respondent is an attempt to restrain or coerce the Com-pany in its selection of its supervisory representative andviolates Section 8(b)(1)(B) of the Act.There is no'contest as to the facts in this case since Re-spondent during thetrialstipulated to the supervisory statusof Flood and its answer as amended admitted all of thecomplaint allegations except for the conclusionary para-graphs stating that certain Respondent actions violated theAct.At the beginning of the trial Respondent moved for anindefinite postponement so, that Flood's appeal to the appel-late board of the International Union might be resolved andperhaps the action of Local 6 reversed.Respondent analo-gized the situation to the Board'sCollyerdoctrine statingthat if the appeal was upheld,Respondent's action would bereversed and that should end the matter.The Union citedN.L.R.B.v.ColumbiaTypographicalUnion No. 101, 470F.2d 1274 (C.A.D.C.,1972) where a circuit court refused toenforce a Board order,holding the issue to be moot sincethe local's actions had been reversed before issuance of thecomplaint by the General Counsel.Respondent's motion was vigorously opposed by theCharging Party and Counsel for the General Counsel andwas denied sincetheCollyerdoctrine' does-,not apply t--internal union matters, and there is no binding arbitratioirhere,but only an appeals panel. Secondly,.the parties to thepresent case are not the parties to that internal union pro-ceeding.Further the matter is not, moot since the fine andexpulsion are still in existence at this time and there is noway to forecast the union appellate board's decision.The gravamen of the complaint is that the Company'srights have been violated since their supervisor would beinhibited by the Union's actions and their right to chooseand have a loyal supervisor was jeopardized. Flood's rightsare important both to Flood and to the Company but theissue before us, however,is the violation of the Company'srightsthrough theUnion'sactionagainstFlood.,Respondent'smotion was denied.'Uponthe entire record in this case I make the following:z Erroneously the discussion and the positions of the parties and my rulingwere not included in the transcript record,but since it did not involveevidence,this would not prejudice the case in any fashion. The synopsis ofthe positions and my ruling set forth above will suffice.206 NLRB No. 83 NEW YORK TYPOGRAPHICAL UNION NO. 6295FINDINGS OF FACTwhich a discussion was held on a charge of Local 6's presi-dent Powers that Flood had violated his union responsibili-I.THE BUSINESS OF THE COMPANY ANDties by working behind Local 6's picket line. By secret ballotTHE LABORORGANIZATIONThe Charging Party is a Delaware corporation maintain-ing an office and plant at Hightstown, New Jersey, whereit is engaged in the publication, sale and distribution of aracing information newspaper called "The Daily RacingForm." In publishing and distributing this newspaper the,Charging Party subscribes to various interstate news serv-ices,publishes syndicated features, and carries ads for na-tionally advertised products and during the past yearreceived gross revenues from such publishing operation inexcess of $200,000.The Charging Party and Union admit and I find that theCharging Party is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.The Union admits and I find that it is a labor organiza-tion within the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Background and FactsJohn J. Flood had worked for a number of years as ageneral foreman of the composing room at the MorningTelegraph which is another subsidiary of Triangle Pub-lishing Company. In 1971 he went with the Charging Partyas the general foreman of the composing room, and onAugust 1 of that year became the production manager. Hisjob entails responsibility for the pressroom and the compos-ing room, ordering supplies and equipment, and schedulingand assigningand hiring and discharging employees of thecomplement of 100 working in these two rooms. He alsoreceives and handles grievances and tries to adjust them onbehalf of the Company. The employees are hourly paid andpunch a timeclock while Flood is salaried and does not usethe timeclock. Flood is a member of the Company's three-man negotiating team which meets and negotiateswith Ty-pographical Local 71, which represents most of the employ-eesattheCompany's composing room and withLithographers and Platemakers Union No. 1 which repre-sents the Company's pressroom employees.Flood has been a member of Local 6 for some 20 yearsand through such membership has certain pension rightsand mortuary rights, both of which are substantial to himand which he testified would be lost if his union member-ship was canceled.On December 7, 1972, Local 6, which is normally a NewYork local, appeared at the Company's Hightstown plantand began picketing, carryingsignsindicating that itclaimed jurisdiction over the composing room at the Com-pany and claiming that the Company was performing struckwork.Flood apparentlyis oneof the few, if not the only, em-ployee employed at the Hightstown plant whowas a mem-ber or continued to be a member of Local 6. Floodcontinued to work throughout the strike as did all the othercompany employees.Flood attended a Local 6 meeting held January 21, atitwas decided to-have a trial committee proceed on thecharge.Subsequently Local 6's president Powers informed Floodby letter of the Union's decision and the trial date of Febru-ary 9. At the trial which Flood attended, Local 6's presidentPowers testified that Flood was violating his membershipduties by working behind the Union's picket line. After thetrial Flood received a letter from the secretary of the trialcommittee affirming the charges and recommending his ex-pulsion and that a fine of $5,000 be levied against him.On March 18 at a regular union meeting the trial commit-tee report and recommendation was received and the mem-bership approved it. Flood appealed the Union's ruling tothe International Union's appellate board within the 5 daysspecified in the union rules to forestall operation of Local6's action. The appeal is still pending.Local 6 has in no way repudiated its action in the interim,and Flood has not paid the fine.No question was raised by the Union that Flood was notperforming his supervisory duties as a production managerduring the picketing.B. Analysis and ConclusionsWithout contradiction the facts show that John J. Floodis a member of Local 6 employed as a supervisor'with au-thority to hire and fire and receive and act on grievances ofthe employees in the pressroom and composing room. Heis also a member of the Company's three-man negotiatingteam.Charges were brought against him by Local 6's presidentfor working behind the Union'spicket line and on suchbasis he was found guilty, fined $5,000,and expelled fromthe Union.Respondent agrees it took such action but claims it is aninternal union matter and that the action may be reversedby the International Union's appellate board.However,even such a reversal would not cure the violation here.Actions, such as those taken by Respondent,have beenheld numerous times by the Board to constitute interferencewith the employer's right to select his representatives for thepurpose of collective bargaining or the adjustment of griev-ances and that such actions violate Section 8(b)(1)(B) of theAct. SeeToledo Locals Nos. 15-P and272 ofthe Lithogra-phers and Photoengravers International Union(The ToledoBlade Company,Inc.),175NLRB 1072;DallasMailersUnion,Local No. 143, et al. (Dow Jones Company, Inc.),181NLRB 286;Meat Cutters Union Local 81 (Safeway Stores,Inc.),185 NLRB 884;Passaic,Morris, Sussex&BergenCounties Newspaper Printing Pressmen's Union No. 60 (Pas-saic Daily News),190 NLRB 268,andSan Francisco Typo-graphical Union (California Newspapers,Inc.),192 NLRB523.The pressure exerted by Respondent'sactions on theCompany's supervisor would tend to inhibit him and impairhis effectiveness as a loyal supervisor in maintaining theCompany's interests.In so deciding I follow the same lineof reasoning expressed in the above cases and determine 296.DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent's actions violated Section 8(b)(1)(B) of theAct. Accordingly, I shall recommend that Respondent res-cind its actions in expelling and fining Flood and that itwithdraw and expunge from its records those charges onwhich said actions were based and make him whole for anylosses he has suffered by reason of Respondent's actions.111.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent as set forth in section II,above, occurring in connection with the Employer's opera-tions as described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent violated Section8(b)(1)(B) of the Act, I shall recommend that Respondentcease and desist from restraining or coercing the Employerin the manner found herein. Additionally, I find that thecoercive effect herein found can be removed only if Respon-dent is required to rescind its action of expelling ProductionManager John J. Flood from the Union and fining him andrestore to him his union membership, the right to histraveler's card, and any and all benefits accruing or due himbecause of his union membership, such as his mortuaryinsurance and his pension rights, and make him whole forany losses he has suffered by reasons of Respondent's ac-tion.On the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAWForm, a subsidiary of Triangle Publications, Inc., in theselection of representatives chosen by it for the purposes ofcollective bargaining or the adjustment of grievances.(b)Expelling and refusing membership to and finingProduction Manager John J. Flood because of his conductand performance of work as the Employer's selected repre-sentative for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act.(a)Rescind its action taken in expelling John J. Floodfrom membership in Respondent and in fining him.(b)Make John J. Flood whole for any losses he may havesuffered by reason of Respondent's action in expelling himfrom membership in Respondent and fining him.(c)Advise Flood in writing that it has taken the actionof restoring him to full membership in the Union and thatall references to his expulsion from the Union and to itsfining of him are to be expunged from Respondent's re-cords.(d) Post at its business office, union hall, or any placeswhere it customarily places notices to members, copies ofthe attached notice marked "Appendix." '1 Copies of thesaid notice shall also be posted at the Employer's place ofbusiness if the Employer is willing. The notices, on formsprovided by the Regional Director for Region 22, shall besigned by an authorized representative of the Respondent,and shall be posted by Respondent immediately upon re-ceipt thereof in the manner provided above. The notices areto be posted for 60 consecutive days, in conspicuous places,including all places where notices to members are custom-arily posted and reasonable steps shall be taken by Respon-dent and by the Employer to insure that the notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.1.Respondent is a labor organization within the meaningof Sections 2(5) and 8(b) of the Act.2.The Employer is an employer within the meaning ofSections 2(2) and 8(b)(1)(B) of the Act.3.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.By restraining and coercing the Employer in the selec-tion of its representatives for the purposes of collective bar-gaining or the adjustment of grievances, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.ORDER3Upon the basis of the foregoing findings of fact and con-clusions of law and the entire record in this case, I recom-mend that Respondent, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) In any manner -restraining or coercing Daily Racing3 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes.° In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgement of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentFollowing a trial in which the Company, Local 6, and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found that we NEW YORK TYPOGRAPHICAL UNION NO. 6violated the Act.We have been ordered to post this noticeand to abide by what we say in this notice.WE WILL NOT in anymanner restrainor coerce DailyRacing Form, a subsidiary of Triangle Publications,Inc., in their selection of representatives chosen for thepurposes of collective bargaining and/or the adjust-ment of grievances or disputes under the contract. 'WE WILL NOT expel from membership or deny mem-bership to a-production manager or other supervisoryofficial, or otherwise enforce discipline for the conductor performance of work while such persons are theselected representatives of the Employer and its repre-sentatives for the purposes of collective bargaining orthe adjustment of grievances.WE WILL rescind the expulsion of John J. Flood fromunion membership and restore him to membership inthe Union with all the rights and privileges due him andrescind our action in fining him and make him wholefor anylosseshe suffered by reason of such actions andremove from our records any reference to such expul-sion and fin/DatedBy297NEW YORK TYPOGRAPHICALUNION No 6, INTERNATIONALTYPOGRAPHICAL UNION, AFL-CIO,(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, 16th Floor, 970Broad Street, Newark, N.J. 07102, Telephone 201-645-2100.